Citation Nr: 1519689	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-50 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1966 to December 1969.  The Veteran was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for bilateral hearing loss; assigned a noncompensable evaluation for that disability; effectuated the award as of September 8, 2008; and denied service connection for tinnitus.  In February 2012, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In April 2012, the Board determined that the Veteran had withdrawn his appeal from the denial of service connection for tinnitus; dismissed that issue; and remanded the issue of the initial evaluation for the Veteran's bilateral hearing loss to the RO for additional action.  

In March 2015, the Veteran was informed that the Veterans Law Judge who had conducted his February 2012 Board hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Board clarified that if the Veteran did not respond to the Board's notice within 30 days of the date of the notice, the Board would assume that he did not desire an additional Board hearing.  A response was not subsequently received from the Veteran.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The accredited representative's October 2014 Written Brief Presentation may be reasonable construed as an informal application to reopen the Veteran's claim of entitlement to service connection for tinnitus.  The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

The Veteran's bilateral ear hearing loss has been shown to be manifested by no more than bilateral Level I auditory acuity.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.85, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a September 2008 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The September 2008 VCAA notice was issued to the Veteran prior to the April 2009 rating decision from which the instant appeal arises.  The issue was readjudicated in the December 2009 statement of the case.  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal arises from the Veteran's disagreement with the evaluation assigned following the grant of service connection for bilateral hearing loss.  No additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a notice of disagreement).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a hearing before a Veterans Law Judge.  The hearing transcript is of record.  The Veteran was afforded multiple VA audiological evaluations.  The examination reports are of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was last afforded a VA audiological evaluation in May 2012.  VA examination report reflects that all relevant records were reviewed and the opinion requested was provided.  

In the October 2014 Written Brief Presentation, the accredited representative advanced the May 2012 examination was stale as it was conducted "over three (2) sic years ago (2012)" and thus inadequate for rating purposes.  Neither the Veteran nor the accredited representative have advanced that the Veteran's bilateral hearing loss has increased in severity since the May 2012 examination or any other specific deficiencies with the audiological evaluation.  VA must provide a veteran with a new examination when evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  The submission of new evidence or allegation that the disability has worsened may require new medical examination to be provided, but the mere passage of time does not.  See 38 C.F.R. § 3.327(a) (2014); see also Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issue of the evaluation of the Veteran's bilateral hearing loss.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Evaluation

The Veteran asserts that a higher initial evaluation is warranted for his bilateral hearing loss as the disability significantly interferes with his activities.  

The report of a March 2009 VA audiological examination states that the Veteran was diagnosed with noise-induced bilateral sensorineural hearing loss related to his in-service noise exposure.  In April 2009, the RO established service connection for bilateral hearing loss; assigned a noncompensable evaluation for that disability; and effectuated the award as of September 8, 2008.  

Disability evaluations for bilateral hearing loss range from noncompensable to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

  (a)  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

  (b)  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

In evaluating hearing loss, evaluations on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Court has clarified that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At the March 2009 VA audiological evaluation, the Veteran complained of difficulty understanding speech in the presence of extraneous noise and when the speaker has a high-pitched voice.  On the authorized audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels,   as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

15
15
35
50
LEFT

15
25
50
50

Speech audiometry revealed bilateral speech recognition ability of 100 percent.  The Veteran was diagnosed with normal to moderately severe bilateral sensorineural hearing loss.  

In his May 2009 notice of disagreement, the Veteran disagreed with the evaluation of his bilateral hearing loss as "the testing equipment was faulty" and "the same piece of testing equipment was not used on both ears."  

At the February 2012 Board hearing, the Veteran testified that he experienced difficulty hearing when in groups of people; watching television; and using the phone.  He stated that he had been told that he needed hearing aids.  

At the May 2012 VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



 
1000
2000
3000
4000
RIGHT

15
25
45
55
LEFT

15
40
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with normal to moderately severe bilateral sensorineural hearing loss.  The examiner commented that the Veteran's bilateral hearing loss would cause difficulty with occupational activities.  She concluded further that hearing loss disability would not affect his usual daily activities.  

The Veteran's bilateral sensorineural hearing loss was found to be manifested by difficulty following speech where there was background noise and/or high-pitched speakers and to be productive of some impairment of occupational activities.  The audiometric findings reported above result in a numeric designation of Level I hearing in both ears.  Such hearing loss disability merits assignment of a noncompensable evaluation under Diagnostic Code 6100.  A compensable schedular evaluation is not warranted for the Veteran's bilateral hearing loss at any point during the relevant time period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 4.3, 4.85, Diagnostic Code 6100; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has directed that when entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Veteran testified that he was retired; was not trying to find employment; and had not been denied employment due to his hearing loss disability.  Therefore, the Board concludes that the issue of entitlement to a TDIU has not been raised during the pendency of the instant appeal.  

The Board has also evaluated whether the Veteran's claim for a higher initial evaluation for his bilateral hearing loss should be referred for consideration of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate an appellant's level of disability and symptomatology and is found inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  
With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  Evaluations for hearing loss are assigned based upon audiometric testing.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in 38 C.F.R. § 4.85, Diagnostic Code 6100 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's hearing loss disability picture has been shown to encompass occupational impairment and symptoms which fall squarely within the diagnostic criteria for a noncompensable evaluation during all relevant periods.  His bilateral hearing loss has not been shown to be productive of occupational impairment beyond that contemplated by the assigned schedular evaluations.  

Therefore, the Board determines that referral of the Veteran's claim for a higher initial evaluation for his bilateral hearing loss for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


ORDER

An initial compensable evaluation for the Veteran's bilateral hearing loss is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


